process. 2 Cf. Huckabay Props., Inc. v. NC Auto Parts, LLC, 130 Nev. Adv.
                       Op. No. 23, 322 P.3d 429, 434 (2014) (recognizing that, under 'general
                       agency principles," "an attorney's act is considered to be that of the
                       client").
                                   Additionally, because appellants' remaining arguments in
                       support of writ relief had not been made in justice bourt, the district court
                       was within its discretion to determine that those arguments did not
                       warrant the district court's extraordinary intervention. 3 See Smith v.
                       Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851,
                       853 (1991) (recognizing that writ relief is an extraordinary remedy and is
                       discretionary with the presiding court). Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.



                                                                            J.
                                                                                     "71




                                                                    (111 de-e--um              j,
                       Gibbons                                     Pickering


                              2 Based on counsel's same statements, the district court was also
                       within its discretion in concluding that (1) the agreement to accept service
                       of process was conditioned only on the temporary writ of restitution being
                       vacated and (2) appellants had waived the right to seek dismissal for
                       failure to timely serve process. Similarly, because the record contains
                       conflicting evidence as to what documents were served on appellants'
                       counsel, the district court was within its discretion to conclude that service
                       on counsel had been properly made.

                             3 Although the district court did not explicitly address appellants'
                       argument regarding the justice court's lack of jurisdiction, that argument
                       lacked merit. See NRS 4.370(1)(h); NRS 40.255(1).


SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    (4140.4
                cc: Hon. James Todd Russell, District Judge
                     David Wasick, Settlement Judge
                     T M Pankopf PLLC
                     Pite Duncan, LLP
                     Storey County Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) I94Th